ORDER
PER CURIAM.
Movant, Nathaniel Cato, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. The judgments of conviction which movant sought to vacate were for sixteen counts of robbery in the first degree and thirteen counts of armed criminal action. Movant was sentenced as a prior and persistent offender to concurrent terms of imprisonment of twenty-five years on each count.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).